 



EXHIBIT 10.9
September 15, 2006
John Federman
c/o eStara, Inc.
1821 Michael Faraday Drive
Suite 100
Reston, VA 20190
Dear John,
Art Technology Group is pleased to offer you an opportunity within its senior
management team. We are very excited to add your talent and experience to the
ATG team.
As discussed, we intend to maintain you in your current position of Chief
Executive Officer of eStara, Inc. for the duration of the Measurement Period for
the transaction defined in section 1.6 (c) (iv) (B) of the merger agreement
referenced below. This position will report to Bob Burke, CEO, and will become
effective upon the closing of the transaction set forth in the Agreement and
Plan of Merger by and among Art Technology Group, Inc., its merger subsidiary
and eStara, Inc (the “Transaction”). (Capitalized terms used and not otherwise
defined in this letter will have the meanings set forth on Exhibit A). If the
closing of the Transaction is not consummated, this letter agreement will have
no force or effect. Nothing in this letter agreement shall be read or
interpreted to diminish or limit your right to any benefits or vesting rights
set forth in the Transaction documents.
ATG agrees to continue to employ you in this role and you agree to remain
employed by ATG until December 31, 2007 (the “Term”); provided, that ATG may
terminate your employment at any time for Cause. After the Term, unless
otherwise agreed in writing, you will be employed on an “at will” basis, such
that either you or ATG may terminate the employment relationship at any time for
any reason.
Your responsibilities will be the same in all material respects as in your
current position (except, of course, for your new reporting relationship and the
fact that you will be part of a larger organization).
During the Term, ATG agrees to maintain your current compensation level, as
follows:

  •   Your salary will be $250,000 on an annualized basis.

 



--------------------------------------------------------------------------------



 



  •   The variable portion of your total compensation package will be $100,000
annually. Your current goals associated with this variable will continue for
2006. Your goals for 2007 will be set and judged by your reporting management.  
  •   During the Term, ATG will maintain your current set of employee benefits,
services and practices.     •   ATG will extend to you full recognition of your
tenure at eStara or any of its prior acquired companies for purposes of benefit
calculation and vesting rights.

The Compensation Committee of the ATG Board has authorized a grant to you,
effective on your start date, of stock options to acquire 200,000 shares of ATG
common stock, with an exercise price equal to the closing price of ATG’s common
stock on your start date.

  •   These options vest quarterly over 4 years, with cliff vesting for the
first year (i.e., on the first anniversary of your start date, your options will
vest 25%). Thereafter, your options will vest quarterly over the remaining
3 years.     •   In the event of a change in control of ATG, following the
transaction with eStara, 50% of your unvested shares underlying the option will
vest immediately.

As a condition of your commencing employment, ATG requires that you sign our
standard Invention, Non-Disclosure and Non-Solicitation Agreement attached as
Exhibit B.
It is our understanding that, in accepting employment on the terms described
above, you acknowledge and agree that such employment does not involve a change
in your position that materially reduces your level of responsibility or
otherwise constitute the basis for an Involuntary Termination of your employment
within the meaning of paragraph 5(b) of your Employment Agreement with eStara,
Inc. dated November 9, 2005 (the “eStara Agreement”).
If, during the Term, ATG terminates your employment without Cause or you
voluntarily terminate your employment with ATG because ATG (i) requires you to
move outside your current regional location as a condition of continued
employment, (ii) primarily assigns you duties which are materially inconsistent
with your title, position, authority, duties or responsibilities, or (iii) takes
any other action which results in a material diminution in your title, position,
authority, duties or responsibilities, then you will be entitled to receive your
Accrued Obligations, and you may elect, by written notice to ATG within five
business days of such termination:

 



--------------------------------------------------------------------------------



 



  •   to receive the benefits, if any, to which you would be entitled under
section 4(d) of your eStara Agreement; or     •   to waive such benefits and
receive instead continued payment of (or, in ATG’s sole discretion, a lump sum
payment of) your base salary and health benefits coverage for the balance of the
Term.

In either case, the benefits provided in the preceding paragraph shall be your
sole and exclusive remedy (at law or in equity) against ATG, as permitted by
law.
To signify your acceptance of this offer, please sign and fax this letter back
to me at the HR fax number 617-386-5190.
Sincerely,
/s/ Patricia O’Neill
Patricia O’Neill
Senior Vice President, Human Resources
Art Technology Group Inc.
Accepted and agreed:

         
/s/ John Federman
   
 
   
John Federman
  Start Date: October 2, 2006

 